                       1:13-cr-10002-MMM-JAG # 62            Page 1 of 5
                                                                                                     E-FILED
                                                                Monday, 21 September, 2020 12:31:24 PM
                                                                            Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

STEVEN E. SEETS,                              )
                                              )
                      Petitioner,             )
                                              )
              v.                              )     Case No. 20-1107
                                              )     Criminal Case No. 13-10002
UNITED STATES OF AMERICA,                     )
                                              )
                      Respondent.             )

                                    ORDER AND OPINION

       This matter is now before the Court on Petitioner Steven E. Seets’ (“Petitioner”) Motion to

Vacate, Correct, or Set Aside Sentence under 28 U.S.C. § 2255 (D. 29) and Respondent United

States of America’s (“Respondent”) Response to the Motion (D. 47). For the reasons set forth

below, Petitioner’s § 2255 Motion is DENIED as untimely.

                                    PROCEDURAL HISTORY

       On January 16, 2013, a superseding indictment was issued where Petitioner was charged

with one count of child pornography in violation of 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1) and

provided notice of forfeiture of all property used to commit the offense pursuant to 18 U.S.C. §

2253. (D. 1). On April 15, 2013, Petitioner entered a blind plea of guilty in open court. (Minute

Entry dated 4/15/13). A Presentence Investigation Report (“PSR”) was prepared and received by

the Court and all parties on August 16, 2013. (D. 15). On August 19, 2013, the Court sentenced

Petitioner to 176 months of imprisonment followed by ten years of supervised release. (D. 17).

       Petitioner did not appeal his conviction and sentence. On March 16, 2020, Petitioner filed

a § 2255 Motion. This Order and Opinion follows.
                         1:13-cr-10002-MMM-JAG # 62               Page 2 of 5




                                            DISCUSSION

        The Court need not address the merits of Petitioner’s habeas claims because the § 2255

Motion is barred by the statute of limitations. See 28 U.S.C. § 2255(f)(1). Section 2255 contains a

one-year statute of limitations that runs from the following:

        (1) the date on which the judgment of conviction becomes final;

        (2) the date on which the impediment to making a motion created by governmental
            action in violation of the Constitution or laws of the United States is removed,
            if the movant was prevented from making a motion by such governmental
            action;

        (3) the date on which the right asserted was initially recognized by the Supreme
            Court, if that right has been newly recognized by the Supreme Court and made
            retroactively applicable to cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented could have
            been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

        On August 19, 2013, the Court entered a judgment against Petitioner. (D. 17). Petitioner

had fourteen days from the entry of that judgment to file a notice of appeal. Fed. R. App. P. 4(b).

Petitioner never filed a notice of appeal; therefore, the conviction became final when the deadline

expired on September 2, 2013. See Clarke v. U.S., 703 F.3d 1098, 1100 (7th Cir. 2013). Under §

2255(f), Petitioner had one year from the date upon which his conviction became final to file his

§ 2255 Motion, but he failed to do so. Instead, Petitioner waited approximately six and a half years

to file his motion and has not provided the Court with any alleged facts that would trigger the

applicability of equitable tolling to bar the statute of limitations.

        Equitable tolling is a basis on which a movant under § 2255 can “avoid the bar of the statute

of limitations.” Clarke, 703 F.3d at 1101. It is an extraordinary remedy available to a petitioner

under § 2255 who shows: “(1) that he has been pursuing his rights diligently; and (2) that some
                        1:13-cr-10002-MMM-JAG # 62             Page 3 of 5




extraordinary circumstance stood in his way and prevented timely filing.” Holland v. Florida, 560

U.S. 631, 649 (2010) (discussing equitable tolling as applied to § 2254 petition); see also Boulb v.

U.S., 818 F.3d 334, 339 (7th Cir. 2016). Here, Petitioner failed to demonstrate due diligence and

has not claimed any extraordinary circumstance that was outside his control for the past six and

half years.

       Petitioner argues that despite the “exercise of due diligence, the facts underpinning his

claims were not discovered until sometime around 18 March 2019, when after nearly 5 years of

back and forth with Government Agencies over F.O.I.A. requests, Seets finally received the

evidence necessary to substantiate his instant motion.” (D. 29 at 45). Specifically, Petitioner

claims, had he been aware of a forensic report the government relied upon, and had his attorney

advised him of the report, he would have rejected any plea and proceeded to trial. (D. 29 at 5). The

Court finds this argument to be unpersuasive.

       As previously stated, Petitioner entered a blind plea. Three days before sentencing, he

received a copy of the PSR, which specifically cites to the report he claims took him five years to

discover. (D. 15). Despite testifying that he had read the PSR, at no point did he ask his attorney

or the Court, for an opportunity to review the report prior to proceeding with sentencing. Petitioner

cannot now claim that despite “exercising due diligence,” he was not aware of the report and its

contents until 2019. The record clearly shows the report is not “new evidence” and that Petitioner

knew or should have known about the existence of the report and its contents before sentencing.

(D. 15).

       As a result of the foregoing, Petitioner’s § 2255 Motion is untimely and must be dismissed.
                        1:13-cr-10002-MMM-JAG # 62               Page 4 of 5




                             CERTIFICATE OF APPEALABILITY

        Rule 11(a) of the Rules Governing § 2255 proceedings requires the district court to “issue

or deny a certificate of appealability when it enters a final order adverse to the applicant.” As such,

the Court must determine whether to grant Petitioner a certificate of appealability under 28 U.S.C.

§ 2253(c)(2).

        According to § 2253, a habeas petitioner will only be allowed to appeal issues for which a

certificate of appealability has been granted.” Sandoval v. United States, 574 F.3d 847, 852 (7th

Cir. 2009). A petitioner is entitled to a certificate of appealability only if he can make a substantial

showing of the denial of a constitutional right. Id. (citing 28 U.S.C. § 2253(c)). Under this standard,

a petitioner must demonstrate that “reasonable jurists could debate whether the petition should

have been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). For cases in

which a district court denies a habeas claim on procedural grounds, the habeas court should issue

a certificate of appealability only if the petitioner shows that (1) jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right, and (2)

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling. Id.

        Consistent with the discussion above, the Court finds that no reasonable jurist would find

that Petitioner’s claims were not barred by the statute of limitations. Petitioner had one year from

the date his judgment became final to file a habeas petition under § 2255, but he did not do so until

approximately six and half years later, and no exemptions to the applicable statute of limitations

apply. Accordingly, Petitioner’s § 2255 Motion is untimely. Therefore, the Court declines to

certify any issues for appeal pursuant to § 2253(c)(2).
                       1:13-cr-10002-MMM-JAG # 62            Page 5 of 5




                                        CONCLUSION

       For the reasons stated above, Petitioner’s [29] Motion to Vacate, Set Aside, or Correct

Sentence under § 2255 is DENIED. The Court declines to issue a Certificate of Appealability. This

case is now TERMINATED, and the Clerk of Court is instructed to close the case.

       ENTERED on September 21, 2020.



                                              /s/ Michael M. Mihm
                                              Michael M. Mihm
                                              United States District Judge
